 1 TONI H. WHITE (SBN 210119)
   ATTORNEY AT LAW
 2 PO Box 1081
   El Dorado, CA 95603
 3 Telephone: (530) 885-6244
 4
 5 Attorney for Defendant
   LASHAWNDRA WALKER
 6
 7
 8                                      IN THE UNITED STATES DISTRICT COURT

 9                                          EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                                CASE NO. 2:17-CR-00126 MCE
12                                          Plaintiff,        STIPULATION REGARDING
                                                              CONTINUANCE OF STATUS
13   v.                                                       CONFERENCE; ORDER
14   LASHAWNDRA WALKER, et al.
15                                          Defendant.
16
17             The defendant, Lashawndra Walker, by and through her counsel, Toni White, and the

18 Government, by and through its counsel, Roger Yang, hereby stipulate as follows:

19             1.        By previous order, this matter was set for status on June 13, 2019.

20             2.        By this stipulation, Ms. Walker now moves to continue the status conference until

21 August 1, 2019, and to exclude time between June 13, 2019, and August 1, 2019, under Local Code
22 T4.
23             3.        The parties agree and stipulate, and request that the Court find the following:

24                       a)        Counsel for the defendant and counsel for the Government have been working

25             towards resolution of this matter. Defense counsel and the Government have been working

26             through loss issues and a meeting is being scheduled to further address these issues in order

27             to aid inresolving the matter. Discovery in this matter stands at 11,967 Bates stamped pages.

28             There are also 3 audio CDs. Defense counsel needs time to continue reviewing discovery, to
                                                       1
29        Stipulation and Order for Continuance of Status
          Hearing and for Exclusion of Time
30
 1        continue to consult with her client, to review the current charges, to conduct investigation

 2        and research related to the charges and to discuss potential resolutions with her client and

 3        otherwise prepare for trial.

 4                  b)        Defense counsel believes that failure to grant the above-requested continuance

 5        would deny her reasonable time necessary for effective preparation, taking into account the

 6        exercise of due diligence.

 7                  c)        The government does not object to the continuance.

 8                  d)        Based on the above-stated findings, the ends of justice served by continuing

 9        the case as requested outweigh the interest of the public and the defendant in a trial within

10        the original date prescribed by the Speedy Trial Act.

11                  e)        For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. §

12        3161, et seq., within which trial must commence, the time period of June 13, 2019 to August

13        1, 2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

14        Code T4] because it results from a continuance granted by the Court at defendant’s request

15        on the basis of the Court’s finding that the ends of justice served by taking such action

16        outweigh the best interest of the public and the defendant in a speedy trial.

17        ///

18        ///

19        ///

20        ///

21        ///

22        ///

23        ///

24        ///

25        ///

26        ///

27        ///

28
                                                         2
29   Stipulation and Order for Continuance of Status
     Hearing and for Exclusion of Time
30
 1
 2          4.        Nothing in this stipulation and order shall preclude a finding that other provisions of

 3 the Speedy Trial Act dictate that additional time periods are excludable from the period within which
 4 a trial must commence.
 5
            IT IS SO STIPULATED.
 6
            Dated: June 10, 2019                                   McGREGOR W. SCOTT
 7                                                                 United States Attorney
 8
                                                                   By:    /s/ Toni White for
 9                                                                 ROGER YANG
                                                                   Assistant U.S. Attorney
10
                                                                   For the United States
11
12          Dated: June 10, 2019                         By:       /s/ Toni White _
13                                                                 TONI WHITE

14                                                                 For Defendant Lashawndra Walker

15
16
                                                         ORDER
17
            IT IS SO ORDERED.
18
     Dated: June 11, 2019
19
20
21
22
23
24
25
26
27
28
                                                               3
29     Stipulation and Order for Continuance of Status
       Hearing and for Exclusion of Time
30
